DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the communication filed on 01/07/22. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims, Claims 1-9 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches of arranging a printer and a scanner within a cabinet. The closest prior art of record such as Ueda et al. ‘396 teaches an image forming system containing a cabinet that stores inside a printer and scanner, the image forming apparatus having a first area, the image forming apparatus being configured to form an image on a sheet and eject the sheet with the image, and having a scanner in a second area. However, The prior art of record fails to teach or suggest by a single reference or combination of references  a cabinet (or image forming system having a cabinet) having inside a reading device being configured to read an image of a document, wherein at least a part of the reading device is configured to be pulled out from an internal space of the cabinet in a direction orthogonal to the horizontal direction in which the first area and the second area are arranged in a horizontal plane, as recited  in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 30, 20222